      Case 4:18-cv-00557 Document 97 Filed on 06/17/20 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             June 18, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                 HOUSTON DIVISION

MICHEL THOMAS,                                 §
                                               §
              Plaintiff,                       §
                                               §
VS.                                            §   CIVIL ACTION NO. H-18-557
                                               §
GRUNDFOS, CBS, et al.,                         §
                                               §
              Defendants,                      §

          ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       This court has reviewed the Memorandum and Recommendation of Judge Christina

Bryan signed on May 27, 2020, and made a de novo determination. FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1)(C); United States v. Wilson, 864 F.2d 1219 (5th Cir. 1989). Based on the

record, the parties’ briefs, and the applicable law, the court adopts the Memorandum and

Recommendation as this court’s Memorandum and Order. This court finds and concludes that:

(1) Grundfos’s motion for summary judgment was properly granted; and (2) the case is properly

dismissed with prejudice.

       Judge Bryan’s recommendation to grant summary judgment is consistent with and

supported by the applicable legal standards and the record evidence. For Thomas’s age, race,

and religious discrimination claims, the record does not support that Thomas suffered any

adverse employment actions or that similarly situated employees outside his protected class were

treated differently. As to Thomas’s sexual harassment claims, the record shows no tangible

employment action against Thomas, and it shows that Grundfos took prompt remedial actions to

address Thomas’s complaint, including firing Thomas’s coworker. Nor has Thomas shown a

genuine issue of material fact that the alleged harassment was based on Thomas’s sex. For
      Case 4:18-cv-00557 Document 97 Filed on 06/17/20 in TXSD Page 2 of 2



Thomas’s retaliation claim, he produced no evidence supporting an inference that the termination

of his assignment resulted from protected activity.

       Thomas filed lengthy objections that Judge Bryan lacked jurisdiction, and repeating his

arguments on each claim. (Docket Entry No. 96). The objections do not change the analysis.

This court has jurisdiction under 28 U.S.C. § 1331, and Judge Bryan properly granted summary

judgment.

       Grundfos’s motion for summary judgment, (Docket Entry No. 85), is granted.

Grundfos’s motion to strike, (Docket Entry No. 91), is moot. Thomas’s motion for leave to file a

surreply, (Docket Entry No. 93), is moot. Final judgment dismissing this case with prejudice is

entered by separate order.

               SIGNED on June 17, 2020, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                2
